Dismiss and Opinion Filed October 22, 2013.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00485-CR
                                      No. 05-13-00486-CR
                                      No. 05-13-00487-CR

                          IGNACIO SEBASTIAN DIAZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
             Trial Court Cause Nos. F06-89618-M, F09-53546-M, F09-53545-M

                              MEMORANDUM OPINION
                          Before Justices Moseley, Myers, and Brown

       Appellant has filed a motion to dismiss the appeals. Appellant’s counsel has approved

the motion. The Court GRANTS the motion and ORDERS that the appeals be DISMISSED

and that this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).


                                                      PER CURIAM

Do Not Publish
TEX. R. APP. P. 47
130485F.U05